Donald L. Corbin, Judge. Procedurally, this is a bizarre case. Joyce A. Dyer, claimant, was employed by General Dynamics when she sustained a compensable injury on August 17, 1977. Appellant, Aetna Casualty & Surety Company, was the insurance carrier for the company and provided medical benefits and temporary total disability benefits during the period of time that claimant was off work. Claimant sustained another compensable injury on September 28, 1979, approximately sixteen months after returning to work. In the meantime, General Dynamics had changed insurance carriers and was covered by The Insurance Company of North America (INA). On January 8, 1980, a hearing was held at which only the claimant and INA were present. Aetna had no knowledge of the injury to claimant on September 28, 1979, and had no notice of the January 8, 1980, hearing. The Administrative Law Judge ruled the injury sustained by the claimant on September 28,1979, was a recurrence and not an aggravation. He dismissed INA and made Aetna a party. He directed that Aetna be furnished a copy of the transcript of the testimony and, upon receipt of same, Aetna was given fifteen days in which to state its position. Aetna’s claim representative testified that he received a copy of the transcript about January BO, 1980, and wrote a letter dated February 2, 1980, taking the position that the claim against Aetna was barred by the statute of limitations. On March 24, 1980, Aetna requested a hearing. It was held on April 3, 1980, before a different Administrative Law Judge. It appears from the record that Aetna did not receive a copy of the January 10, 1980, decision and was not aware of its existence until the time of the second hearing. INA was present and contended that by virtue of the January 10,1980, opinion any claim against INA was barred by the doctrine of res judicata. Aetna, in addition to raising the statute of limitations defense, argued that INA should remain a party and proof should be allowed as to whether claimant had sustained an aggravation or recurrence. The Administrative Law Judge set aside the decision of the Administrative Law Judge rendered on January 10,1980, finding an aggravation and ordered INA to pay benefits. On February 9,1981, the full Commission held that the second Administrative Law Judge had no authority to set aside the decision of the first Administrative Law Judge. It remanded the case for a third hearing to determine if any liability existed on the part of Aetna. At the third hearing, the Administrative Law Judge stated that the effect of the full Commission’s opinion of February 9, 1981, was to reinstate the January 10, 1980, opinion by the first Administrative Law Judge which found that claimant’s current condition was a recurrence of the August 17, 1977, injury and that she did not sustain an aggravation of her condition on September 28, 1979. The procedural problems involved in this case started at the first hearing. When it became apparent to the Administrative Law Judge at the hearing of January 8, 1980, that a third party was to be brought in, he should have continued the case until Aetna could be properly notified and made a party to the claim. But this did not take place and the bottom line is that Aetna has been deprived of procedural due process. Pritchett v. Director of Labor, 5 Ark. App. 194, 634 S.W.2d 397 (1982), McBride v. Daniels, 269 Ark. 705, 600 S.W.2d 425 (1980). By appearing at the second hearing on April 3, 1980, Aetna was accorded procedural due process of law. However, the full Commission reversed that decision and remanded for proceedings to determine if any liability existed on the part of Aetna. The problem of procedural due process as to Aetna arose again because, at this third hearing, the Administrative Law Judge limited the issue to whether Mrs. Dyer’s claim against Aetna was barred by the statute of limitations. He never addressed the issue of liability. The polestar of procedural due process is the opportunity to be heard and is an essential requisite of due process of law in judicial proceedings. Appellee argues that Aetna should have appealed the January 10,1980, decision. However, Aetna had no standing to appeal that decision since it was not a party. Accordingly, we reverse and remand with directions for a hearing to be held to determine the rights of the claimant as against Aetna for any compensable injury she may have sustained on September 28, 1979, while in the employ of General Dynamics.1  Reversed and remanded. Glaze and Cooper, JJ., dissent.   For a similar result with a similar set of facts, see State Dept. of Highway v. Burgess Construction Co., 575 P.2d 792 (Alaska 1978).